Opinion by
Johnson, J.
An examination of the collector’s report, received in evidence at the trial, shows that no allowance was made for duty or internal revenue tax for certain shortage, nor was an allowance made for duty to cover breakage, for the reason that the importer failed to file an affidavit of short shipment. Following United States v. Browne Vintners Co., Inc. (34 C.C.P.A. 112, C.A.D. 351), United States v. R. C. Williams & Co., Inc. (40 C.C.P.A. 130, C.A.D. 508), and Austin, Nichols & Co., Inc. v. United States (22 Cust. Ct. 33, C.D. 1155), the claim of the plaintiff was sustained.